Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent
provisions.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 	This application is a CON of US Application # 15/189,658 filed on 06/22/2016 is now US PAT 10911390, US Application #15/189,658 is a CON of US Application # 13/762,535 filed on 02/08/2013 is now US PAT 9401947

DETAILED ACTION
Claims 1-21 are pending in this application.
Drawings
The Drawings filed on 2/1/2021 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Statutory Review under 35 USC § 101
Claims 1-7 are directed to a method and have been reviewed.
 	Claims 1-7 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 8-14 are directed to a system and have been reviewed
 	Claims 8-14 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0096,0098,0102 fig 7 of the applicant’s specification referring to physical processor cores
Claims 15-21 are directed  A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for presenting comments,  have been reviewed
 	Claims 15-21 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions (fig 7, ¶ 0015, 0096,0102) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 of US Application No. 17/163,887 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,911,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/163,887
US Patent No. 10,911,390
Claim 1,13,19, A method for presenting comments, the method comprising: 





       receiving a first user comment and a second user comment to be presented in connection with the video, wherein the first user comment includes first text data and wherein the second user comment includes second text data; 
       comparing at least a portion of first text data from the first user comment and at least a portion to the second text data from second user comment to third text data of spoken content in the video; 
       determining, based on the comparison, that the first user comment and the second user comment are quoting a group of words contained in the video; 
        generating a score for the first user comment and the second user comment based at least in part on how closely the first user comment and the second user comment are quoting the group of words contained in the video; and 
























       causing at least the first user comment and the second user comment to be presented to in association with playback of the video.  










2. The method of claim 1, wherein the score for the first user comment and the second user comment is boosted based on a length of the quote

4. The method of claim 1, wherein the third text data comprises closed captioning data of words in the video

7. The method of claim 1, further comprising highlighting the quotation in the first user comment and in the second user comment during presentation of the first user comment to indicate quotation of the group of words in the video
Claim 1, 8,15,A method for presenting ranked comments, the method comprising:  
       receiving, using a system comprising at least one hardware processor, a transcript of first text data corresponding to words in a video; 
       receiving a first user comment to be presented in connection with the video, wherein the first user comment includes second text data; 


       comparing at least a portion of second text data from the first user comment to the first text data from the transcript; 

      determining, based on the comparison, that the first user comment is quoting a group of words contained in the video; 


       generating a score for the first user comment based at least in part on how closely the first user comment is quoting the group of words contained in the video and based at least in part on the length of the quote;
       receiving a second user comment to be presented in connection with the video, wherein the second user comment includes third text data; 
       comparing at least a portion of third text data from the second user comment to the first text data from the transcript; 
       determining, based on the comparison, that the second user comment is not quoting words contained in the video; 
        generating a score for the second user comment based at least in part on the determination that the second user comment is not quoting words contained in the video; 
        determining a ranking of a plurality of comments associated with the video including the first user comment and the second user comment based at least in part on the score for the first user comment and the score for the second user comment; and 
       causing at least the first user comment and the second user comment to be presented to in association with playback of the video, wherein the first user comment quoting the group of words contained in the video is associated with a link to a portion of the video that corresponds to the group of words.






2. The method of claim 1, wherein the score for the first user comment is boosted based on the length of the quote.


4. The method of claim 1, wherein the first text data comprises closed captioning data of words in the video.

6. The method of claim 1, further comprising highlighting the quotation in the first user comment during presentation of the first user comment to indicate that it is a quotation of a group of words in the video.





 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-21 of U.S. Patent No. 10,911,390 to arrive at the claims 1-21 of the instant application 17/163,887 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,8,15 instant application 17/163,887 comparing at least a portion of first text data from the first user comment and at least a portion to the second text data from second user comment to third text data of spoken content in the video; determining, based on the comparison, that the first user comment and the second user comment are quoting a group of words contained in the video; while  claim 1,8,15 of U.S. Patent No. 10,911,390,  comparing at least a portion of second text data from the first user comment to the first text data from the transcript; determining, based on the comparison, that the first user comment is quoting a group of words contained in the video, is absent of the limitation from instant application 17/163,887 claim 1, 8,15, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application claim 1,8,15 are broader, further instant application 17/163,887 dependent claims 2,4,7 are similar to depend claims 2,4,6 of  U.S. Patent No. 10,911,390 
Claims 1-21 of US Application No. 17/163,887 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,401,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/163,887
US Patent No. 9,401,947
Claim 1,13,19, A method for presenting comments, the method comprising: 







       receiving a first user comment and a second user comment to be presented in connection with the video, wherein the first user comment includes first text data and wherein the second user comment includes second text data; 
       comparing at least a portion of first text data from the first user comment and at least a portion to the second text data from second user comment to third text data of spoken content in the video; 





       determining, based on the comparison, that the first user comment and the second user comment are quoting a group of words contained in the video; 










        generating a score for the first user comment and the second user comment based at least in part on how closely the first user comment and the second user comment are quoting the group of words contained in the video; and 












       causing at least the first user comment and the second user comment to be presented to in association with playback of the video. 












Claim 1, A method for presenting ranked comments based on a correlation between a portion of a video and comments associated with the video, the method comprising: 
     receiving, using one or more hardware processors, first text data of words in a video being presented to a first user in a first instance of a user interface; 
       receiving second text data that is part of a first user comment posted by the first user in association with the video, wherein the first user comment was posted using the first instance of the user interface; 
       identifying a first string of characters from the second text data that is likely to include a quote of the first text data, wherein the first string of characters includes a plurality of words; 
       in response to identifying the first string of characters, comparing the first string of characters to at least a second string of characters from the first text data; 
      determining how different the first string of characters is from the second string of characters based on the comparison; 
       determining a degree of correlation between the first string of characters and the first text data based at least in part on how different the second string of characters is from the first string of characters, wherein the degree of correlation is less than it would be if there were no differences between the two strings by an amount that is based on how different the two strings of characters are; 
        generating a score for the first comment based at least in part on how closely the first string of characters quotes the second string of characters represented by the degree of correlation and based at least in part on a length of the first string of characters; 
        determining a ranking of a plurality of comments associated with the video, including the first user comment and a plurality of previously posted comments, based at least in part on the score; causing at least two of the plurality of comments associated with the video to be presented to a second user in association with the video being presented in a second instance of the user interface in an order that is based at least in part on the ranking; and 
        causing a link to a portion of the video that corresponds to the second string of characters to be associated with the first user comment based on the degree of correlation between the first string of characters and the second string of characters, wherein selection of the link causes the portion of the video to be presented in the second instance of the user interface.



It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-26 of U.S. Patent No. 9,401,947 to arrive at the claims 1-21 of the instant application 17/163,887 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,8,15 instant application 17/163,887 generating a score for the first user comment and the second user comment based at least in part on how closely the first user comment and the second user comment are quoting the group of words contained in the video; while  claim 1,8,15 of U.S. Patent No. 9,401,947,  generating a score for the first comment based at least in part on how closely the first string of characters quotes the second string of characters represented by the degree of correlation and based at least in part on a length of the first string of characters, is absent of the limitation from instant application 17/163,887 claim 1, 8,15, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application claim 1,8,15 are broader
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4,6-8-11,13-15,20-21  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Latulipe et al., (hereafter Latulipe), US Pub. No. 2013/0145269 filed on Sep,2012 in view of Denoue et al., (hereafter Denoue), US Pub. No. 2004/0021685

As to claim 1,8,15, Latulipe teaches a system which including “ A method for presenting comments, the method comprising: (Abstract, fig 1 – Latulipe teaches color-coded comment markers displayed with the video timeline, fig 1, comments related to selected video)
 	“receiving a first user comment and a second user comment to be presented in connection with the video, wherein the first user comment includes first text data and wherein the second user comment includes second text data” (fig 1-2, 0085, 0093-0094 – Latulipe teaches each user assigned username and password  to access to the system that allows each user may provide comments associated with media content, further the prior art of Latulipe teaches text comment, image comment, video comments are maintained in a database table for example as detailed in fig 1, while database also  maintains various tables such as user table, video file table, user interaction log table and like as detailed inn fig 1 in a collaborative environment; 
 	determining, based that the first user comment and the second user comment are quoting a group of words contained in the video (Latulipe: fig 5-6,  0084, 0099-0100 – Latulipe teaches user may select video(s) for annotation and/or review particularly comments posted by other users in the group that are identified with color coded for example as detailed in fig 6, as such the prior art of Latulipe supports video annotation interface including video pane, video timeline bar, segment timeline bar, play button thereby user(s) may obtain portions of video to include comments indicating relatively what frame or portion of the video) ; 
 	generating the first user comment and “the second user comment based at least in part on how closely the first user comment and the second user comment are quoting the group of words contained in the video” (0011, line 1-6, 0100, Latulipe teaches user name and password to create user to access to the system to use video selection, annotating and/or providing comments, allows to post comments on selected videos, further each comment of specific user is highlighted and/or color associated with the commenting user in a collaborative web-based annotation environment , it is further noted that Latulipe supports plurality of user accounts in selection of video for reviewing, providing comments associated with the selected videos) ; and 
 	“causing at least the first user comment and the second user comment to be presented to in association with playback of the video” (Latulipe: 0109, 0113, 0116, fig 8G-8H – Latulipe teaches each user may select video timeline bar to provide video annotation and/or comments and each user’s comments are color-coded to for visual identification of comments while navigating.  The prior art of Latulipe provides video interface including video playback such that user can click on any comments provided by other users and the comment display pane displays the respective comments).  It is however, noted that Latulipe does not teach “comparing at least a portion of first text data from the first user comment and at least a portion to the second text data from second user comment to third text data of spoken content in the video”, although Latulipe teaches video comments from plurality users (Latulipe: fig 5, 0099).  On the other hand, Denoue teaches “comparing at least a portion of first text data from the first user comment and at least a portion to the second text data from second user comment to third text data of spoken content in the video” (0053-0056, 0061-0062 – Denoue teaches similarities between annotation made by different users particularly the prior art of Denoue teaches defining comparing function Sim(t,s) first provide identifying first user made annotation with respect to time s, computing weight using weighting function, calculating respective score thereby evaluating not only video segment annotations created by different users with respect to selected time , but also allows to compute textual similarity to other annotations including text, multimedia or video stream and like as detailed in 0061-0062.  “generating score for the comments” (Denoue: fig 5, 0053,0105 – Denoue teaches collaborative index of annotations of multimedia or video steam where each user may create annotation(s) and/or comments, further Denoue’s user interface allows computing the annotation score, weight  and display to the user for example as detailed in fig 5, 0105-0106.. 
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine annotations of multimedia or video streams  from multiple users of  particularly indexes annotations, computing weight, scores in comparing similarities of annotations of Denoue et al., into collaborative web-based video annotation, particularly annotations for each frame or segment made by one of a plurality of users of Latulipe et al., because both Latulipe, Denoue teaches multimedia annotations provided by plurality of users (Latulipe: Abstract, fig 1,3-4; Denoue: Abstract, fig 4-6) and they both are from the same field of endeavor.  Because both Latulipe, Denoue teaches multimedia annotations provided by plurality of users, it would been obvious to one skilled in the art to substitute and/or modify one method for the other particularly computing each annotation weights, calculating annotation scores and comparing selected comments and/or annotations of respective multimedia frame or segment (Denoue: 0061-0064), while maintaining  matrix of user of common group annotations comparing similarity between other group(s) (Denoue: 0078-0079, fig 4-5) thereby identifying important marking of the multimedia presentation in real time from remote locations, while annotations provides timestamp, such high value annotation content may display to the users (Denoue: 0013-004,0020), thus improves overall quality and reliability of the multimedia annotation system.
As to claim 2,9,16,the combination of Latulipe, Denoue teaches “wherein the score for the first user comment and the second user comment is boosted based on a length of the quote” (Denoue: fig 5, 015-0106 – Denoue teaches selected portion of annotation is highlighted , also provides the respective score) .



As to claim 3,10,17, the combination of Latulipe, Denoue teaches “wherein the score for the first comment is based at least in part on a distance metric that represents the amount of differences between the quotation in the first user comment and the group of words in the video that are being quoted by the first user comment” (Denoue: 0075-0076, 0078-0079, fig 4-6).

As to claim 4,11,18, the combination of Latulipe, Denoue teaches “wherein the third text data comprises closed captioning data of words in the video” (Denoue: 0056,0100-0101, fig 3 – Denoue teaches free form annotations including video bars drawn on frame or video stream, as such video bar to toggle the caption on/off, which is a text that is in synchronization with the respective video).

As to claim 6,13,20 the combination of Latulipe, Denoue teaches “wherein the first user comment and the second user comment quoting the group of words contained in the video is associated with a link to a portion of the video that corresponds to the group of words” (Denoue: 0077-0078).

As to claim 7,14,21, The method of claim 1, the combination of Latulipe, Denoue teaches “highlighting the quotation in the first user comment and in the second user comment during presentation of the first user comment to indicate quotation of the group of words in the video” (Latulipe: 0020, fig 8A-B, 0103,0121; Denoue: 0103-0105, fig 10).
Claims 5,12,19  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Latulipe et al., (hereafter Latulipe), US Pub. No. 2013/0145269 filed on Sep,2012 Denoue et al., (hereafter Denoue), US Pub. No. 2004/0021685 in view of Eberman et al., (hereafter Eberman), US Patent 6,173,287 published Jan,2001

As to claim 5,12,19 the combination of Latulipe, Denoue teaches “a plurality of comments associated with the video including the first user comment and the second user comment based at least in part on the score for the first user comment and the second user comment” (Denoue: 0086, line 1-4, 0090 – Denoue teaches collaborative annotatin index of a multimedia or video stream also users created annotations computed for high value annotation).  It is however, noted that both Latulipe, Denoue do not teach “determining a ranking of a plurality of comments associated with the video”.  On the other hand, Eberman disclosed “determining a ranking of a plurality of comments associated with the video” (col 21, line 10-15, line 20-29, line 30-41)
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine ranking multimedia annotations of Eberman et al., into users of Latulipe,Denoue because that would have allowed users of Latulipe, Denoue to search multimedia content particularly streams of multimedia content associated with the annotations of the multimedia content, particularly users able to retrieve selected audio/video steam matching annotation value, rank annotations of video titles, video streams, textual excerpt from corresponding video stream  (Eberman: Abstract, fig 12, col 22, line 23-46), while ranking technique of Eberman provides unique advantage to the index database server (Eberman: col 22, line 6-8).


Conclusion

The prior art made of record
				a.  	US Pub. No.  	2013/0145269
				b. 	US Pub. No. 		2004/0021685
				c. 	US Patent No. 	6,173,287














			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure








Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154